DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 have been placed in record and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
RF Module  in claim 7, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20150124665 A1; hereinafter as “PARK”) in view of YANG et al. (US 20120106495 A1; hereinafter as “YANG”).

With respect to independent claims: 
Regarding claim 1, PARK teaches A method for reporting channel state information (CSI) in a wireless communication system, the method performed by a terminal (Fig. 7: Terminal) (see fig. 7: aforesaid terminal is reporting CSI (CQI/PMI) report to Base station; “a terminal is configured with a carrier aggregation (CA) of a TDD based serving cell and an FDD based serving cell”: [107]), comprising: 

    PNG
    media_image1.png
    612
    431
    media_image1.png
    Greyscale

receiving information on CSI reporting timing from a base station (“a method of configuring a periodicity value for a periodic CSI reporting on a serving cell when TDD-FDD joint operation is configured at a terminal”: [0009]; aforesaid “terminal supporting a periodic Channel Quality Indicator (CQI)/Precoding Matrix Index (PMI) reporting is provided in a wireless system capable of the carrier aggregation (CA) of an FDD-based first serving cell and a TDD-based second serving cell”: [0010];  “The base station transmits a parameter about the periodic CQI/PMI reporting point of time of the first serving cell or the second serving cell. The parameter about the periodic CQI/PMI reporting point of time may include the periodic CQI/PMI reporting configuration information, and the above described ‘cqi-pmi/ConfigIndex’ (I.sub.CQI/PMI”: [0110]);
receiving, from the base station, first control information, which is information on a frequency region to be subject to subband reporting and second control information, which is information on a maximum number of subbands to be subject to subband reporting (aforesaid “terminal is configured with a carrier aggregation (CA) of a TDD based serving cell and an FDD based serving cell”: [0107], see fig. 7, S700, FDD based First Serving Cell configuration and TDD based second serving cell configuration: [0110]) ; Uplink transmission and downlink transmission can use either TDD (Time Division Duplex), which uses different time locations for transmissions, or FDD (Frequency Division Duplex), which uses different frequencies for transmissions”: [0028]; “a joint operation technique which supports (1) the CA (Carrier Aggregation) of FDD band or carrier with TDD band or carrier”: [0074];  “FDD-TDD CA capable terminal (UE, 500) may receive wireless communication service in FDD band and TDD band, and may receive CA based wireless communication service TDD-FDD CA, the maximum number of supported aggregation component carriers (CCs) may be, for example, five (5). Further, the aggregation of different UL/DL configurations for TDD carriers in distinct bands may be supported”: [0090]; Maximum Frequency);
And performing CSI reporting of the set subband group (CSI/CQI/PMI Reporting for TDD or FDD band carriers: [0112]-[0113]; [0062]-[0063]] ;
wherein the subband group is a subband to be subject to CSI reporting in the subbands (see fig. 7 element S740: CSI Periodic CQI/PMI Reproing to Base station, Aforesaid “terminal performs a periodic CQI/PMI reporting to the base station based on the above determined period and offset (S740). The periodic CQI/PMI reporting may be carried out by mapping information of CQI/PMI in PUCCH and transmitted the PUCCH via the first serving cell or the second serving cell. In one example, when the first serving cell is a primary serving cell”:: [0115]; CSI/CQI/PMI Reporting for 1st severing cell and secondary serving cell: [0112]-[0113], [0119]-[020]).

PARK does not expressively disclose: 
receiving, from the base station, information on a subband starting position for setting a subband group; setting an interval between subbands based on the first control information and the second control information; setting a subband group based on an interval between the starting position and the interval between the subbands; and performing CSI reporting of the set subband group. 

YANG, in the same field of endeavor, discloses: receiving, from the base station, information on a subband starting position for setting a subband group (the user equipment receives. CQI configuration information related to a system basic band or a legacy band (hereinafter referred to as an LTE band) from the base station (S1301). The CQI configuration information related to the LTE band is decided regardless of the extended frequency resource (hereinafter referred to as an extra band). Accordingly, when applying the SB CQI report type, the CQI configuration information may include at least any one of CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands: [0130], Fig. 13); setting an interval between subbands based on the first control information and the second control information (“LTE bandwidth is divided into a total of 4 BW parts including at least one or more subbands. And, in each BW part, a comparison process is performed on the CQI for each subband, so that a specific subband related to the CQI reporting can be decide”: [0139]-[0140]);  setting a subband group based on an interval between the starting position and the interval between the subbands (Uplink transmission based on predetermined time interval: [0165]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of PARK to include the above recited limitations as taught by YANG in order to allow the UE to perform CSI reporting based on parameter setting granted by base station for efficiently uplink transmission (YANG; [0029]-[0031]).

Regarding claim 7, PARK teaches a terminal  (Fig. 7: Terminal) (see fig. 7: aforesaid terminal is reporting CSI (CQI/PMI) report to Base station) for performing a method for setting a subband group to be subject to CSI reporting based on CSI reporting timing in a wireless communication system (aforesaid “terminal supporting a periodic Channel Quality Indicator (CQI)/Precoding Matrix Index (PMI) reporting is provided in a wireless system capable of the carrier aggregation (CA) of an FDD-based first serving cell and a TDD-based second serving cell”: [0010] ), the terminal  (Fig. 7: Terminal) comprising: 
A radio frequency (RF) module transmitting and receiving a radio signal (Fig. 8: Terminal with transmitting unit 820 and receiving Unit 805); and 
a processor functionally connected with the RF module (CSI Processing Unit along with RRC processing Unit in terminal processor 810 which is connected to Transmitting Unit and Receiving Unit 805 in Fig. 8), 
wherein the processor is configured to receive information on CSI reporting timing from a base station (“a method of configuring a periodicity value for a periodic CSI reporting on a serving cell when TDD-FDD joint operation is configured at a terminal”: [0009]; aforesaid “terminal supporting a periodic Channel Quality Indicator (CQI)/Precoding Matrix Index (PMI) reporting is provided in a wireless system capable of the carrier aggregation (CA) of an FDD-based first serving cell and a TDD-based second serving cell”: [0010];  “The base station transmits a parameter about the periodic CQI/PMI reporting point of time of the first serving cell or the second serving cell. The parameter about the periodic CQI/PMI reporting point of time may include the periodic CQI/PMI reporting configuration information, and the above described ‘cqi-receive, from the base station, first control information, which is information on a frequency region to be subject to subband reporting and second control information, which is information on a maximum number of subbands to be subject to subband reporting, receive, from the base station, information on a subband starting position for setting a subband group, set an interval between subbands based on the first control information and the second control information, set a subband group based on an interval between the starting position and the interval between the subbands, and perform CSI reporting of the set subband group (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 1).

With respect to dependent claims: 
Regarding claim 2, PARK in view of YANG teaches the invention of claim 1 as set forth above.  Further, YANG teaches, further comprising: receiving, from the base station, information on a subband size to be used for the CSI reporting through a higher-layer signaling, wherein the subband group is determined based on the subband size (the CQI configuration information may correspond to information related to uplink signaling including CQI report cycle period/offset, subband size, a number of bandwidth parts, and a number of preferred subbands.: [0204]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of PARK to include the above recited limitations as taught by YANG in order to allow the UE to (YANG; [0029]-[0031]).

Regarding claim 3, PARK in view of YANG teaches the invention of claim 1 as set forth above.  Further, PARK teaches, wherein the second control information is determined based on the received CSI-reporting timing (“Period, N.sub.pd, and Offset N.sub.OFFSET,CQI for CQI/PMI reporting are determined based on parameter cqi-pmi-Configindex(I.sub.CQI/PMI). This is defined as following Table 4 in case of FDD and is defined as following Table 5 in case of TDD”: [0062].

Regarding claim 4, PARK in view of YANG teaches the invention of claim 1 as set forth above.  Further, YANG teaches,, wherein the interval is floor (first control information/second control information) (“LTE bandwidth (or LTE band) is configured of 100 RBs and that a subband is configured in units of 8 RBs. At this point, any one of the subbands is configured of 4 RBs. Furthermore, it is also assumed that a total of 8 RBs is added to the extra RB, i.e., 4 RBs are added to each end of the LTE bandwidth, in order to extend the frequency resource.”: [0137]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of PARK to include the above recited limitations as taught by YANG in order to allow the UE to perform CSI reporting based on parameter setting granted by base station for efficiently uplink transmission (YANG; [0029]-[0031]).

Regarding claim 5, PARK in view of YANG teaches the invention of claim 1 as set forth above.  Further, PARK teaches,, further comprising: transmitting capability information of the terminal; receiving a reference value of SINR or CQ from a base station; and measuring the SINR or CQ of a subband, wherein in the setting of the subband group, the measured SINR or CQ and the reference value are compared with each other to set a subband in which the measured SINR or CQ is equal to or larger than the reference value as a subband group (“CQI provides information about link adaptive parameter that a terminal can support in a given time. CQI may indicate the data rate which may be supported by a downlink channel in light of the characteristic of a terminal receiver, SINR (signal to interference plus noise ratio) and so on. A base station may determine the modulation scheme (QPSK, 16-QAM, 64-QAM, etc.) to be applied to downlink channel and coding rate using the CQI. CQI can be generated in various methods. For example, CQI may be generated by the way of quantizing a channel condition itself to feedback it, the way of calculating a SINR (signal to interference plus noise ratio) to feedback it, the way of notifying the status, which is actually applied, such as MCS (Modulation Coding Scheme), and so on. In case that CQI is generated based on MCS, MCS includes modulation scheme and coding scheme, and corresponding coding rate, etc”: [0047]).

Regarding claim 6, PARK in view of YANG teaches the invention of claim 5 as set forth above.  Further, YANG teaches, wherein whether to set the subband group is determined based on the capability of the terminal and the received CSI timing (“a Depends on the capability of a user equipment, at least one cell can be used together with a PCell to form an aggregation of serving cells, the cell used with a PCell is referred to as an SCell. An aggregation of serving cells which configured for a user equipment may include one PCell, or one PCell together with at least one SCell.”: [0032]).

Regarding claims 8-12, the claim is interpreted and rejected for the same reason as set forth in claim 2-6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416